NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 31, 2017 *
                               Decided November 7, 2017

                                         Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 17-1939

AMIR MARMARCHI,                                 Appeal from the
     Plaintiff-Appellant,                       United States District Court for the
                                                Central District of Illinois.
      v.
                                                Nos. 16-cv-2325 & 16-cv-2326
BOARD OF TRUSTEES OF THE
UNIVERSITY OF ILLINOIS, et al.,                 Colin S. Bruce,
     Defendants-Appellees.                      Judge.


                                        ORDER

       Amir Marmarchi, a former doctoral candidate in Industrial Systems Engineering
at the University of Illinois, appeals the dismissal of his lawsuit against the University,
his academic advisor, and several members of the academic staff. His claims have shifted
during the case. On appeal he principally contends that the defendants violated his


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-1939                                                                          Page 2

free-speech rights by dismissing him from his program for threatening to report “fraud.”
The district court dismissed the case for failure to state a claim. Because we conclude that
Marmarchi failed to adequately plead the claims that he pursues on appeal, we affirm.

        We accept as true Marmarchi’s well-pleaded allegations. Arnett v. Webster,
658 F.3d 742, 751–52 (7th Cir. 2011). For his doctoral research, Marmarchi worked with
an advisor, Professor Alex Kirlik, but their relationship was rocky. In April 2013 Kirlik
said that Marmarchi had completed all the experiments necessary for his dissertation,
but Kirlik later said that Marmarchi needed more data. After Marmarchi passed his
preliminary exams, Kirlik got upset with him for discussing his results with other
dissertation-committee members. In response Kirlik refused to convene the committee to
review Marmarchi’s work and threatened “consequences” for similar incidents. Later,
Marmarchi alleges, after he calculated results for an experiment, Kirlik pressured him to
change a number in the analysis. Marmarchi refused and Kirlik told Marmarchi not to
contact him anymore. Marmarchi tried to talk to him months later in order to proceed
with his studies, but Kirlik would not budge. Kirlik also altered their joint submission to
a conference in what Marmarchi considers an act of “sabotage” of his research. Kirlik
also allegedly presented altered versions of Marmarchi’s findings at other conferences
when Marmarchi was not present. Finally, after Kirlik lost federal research funding,
Kirlik refused to hire Marmarchi as a researcher or teaching assistant for any other
projects.

        After these incidents in 2015, University officials removed Marmarchi from the
engineering doctoral program. The removal occurred shortly after he met with Associate
Dean Anne Kopera in October. He alleges that he told her that he wanted to make a
“whistleblower complaint” about “fraud by [the] faculties.” She encouraged him to use
the University’s grievance process to provide details. That same day Marmarchi met
with Kirlik, who said the department “wanted [Marmarchi] out.” The next day
Ramavarapu Sreenivas, the department chair, met with Dean Kopera, Kirlik, and an
office administrator to discuss Marmarchi. Sreenivas removed Marmarchi from the
doctoral program two days later but offered him a master’s degree in engineering.
Sreenivas based the removal decision, Kirlik later told Marmarchi, “in light of
information received . . . in the last 24 hours.” Marmarchi believes this meant his
meeting with the Dean Kopera two days earlier. When Marmarchi asked the deans to
explain his dismissal, they replied that they were addressing his request to apply for a
master’s degree in another department. (Marmarchi admits making the request but
argues that this rationale was pretextual.) One month after his removal from the
engineering doctoral program, Marmarchi filed the grievance that Dean Kopera had
No. 17-1939                                                                           Page 3

encouraged. In the grievance he offered a “report of fabrication, and fraud against [his]
advisor.” The following month Marmarchi received a written notice confirming his
removal from the doctoral program. The University denied his grievance the next year.

        After considering a variety of legal theories that Marmarchi proposed in the
district court, the judge granted the defendants’ motion to dismiss the action. Among the
federal-law theories were claims under the First Amendment, the due-process clause,
the employment-discrimination laws covering age, 29 U.S.C. § 621; disability, 42 U.S.C.
§ 12101; national origin and race, 42 U.S.C. §§ 2000(e), 1981; and the Family and Medical
Leave Act, 29 U.S.C. § 2611. (Marmarchi sued the University but the proper defendant is
the University’s Board of Trustees, so we have revised the caption accordingly.) The
judge concluded that Marmarchi did not state a claim under any of these theories. In
particular, the judge explained, Marmarchi’s free-speech allegations were too vague to
support a claim that protected speech had led to his injuries. The judge also declined to
exercise supplemental jurisdiction over the state-law claims. 28 U.S.C. § 1367(c)(3).

        We review de novo the district court’s grant of a motion to dismiss for failure to
state a claim. Anicich v. Home Depot U.S.A., Inc., 852 F.3d 643, 648 (7th Cir. 2017).
Marmarchi principally argues in this court that the district judge wrongly dismissed his
claim that the defendants violated the First Amendment by removing him from his
doctoral program in retaliation for complaining about fraud.

        Two problems doom this free-speech claim. First, in raising it now, Marmarchi
has departed from the legal theories that he presented in the district court. There
Marmarchi focused on how Kirlik allegedly suppressed Marmarchi’s speech by
undermining his research and findings. But on appeal he has shifted to a new legal
theory: the University retaliated against him by dismissing him for planning to make a
“whistleblower complaint” about “fraud” by the “faculties.” Legal theories that were not
presented to the district court are forfeited on appeal. United States v. Ritz, 721 F.3d 825,
827 (7th Cir. 2013); Teumer v. Gen. Motors Corp., 34 F.3d 542, 546 (7th Cir. 1994).
Otherwise, “to reverse the district court on grounds not presented to it would
undermine the [district court’s] essential function.” Economy Folding Box Corp. v. Anchor
Frozen Foods Corp., 515 F.3d 718, 720 (7th Cir. 2008) (quoting Boyers v. Texaco Ref. & Mktg.,
Inc., 848 F.2d 809, 812 (7th Cir. 1988) (quotation marks omitted)).

       Forfeiture aside, we see another problem: his allegations on appeal do not state a
claim for retaliation under the First Amendment. We will assume that a university
cannot expel a student because of a student’s protected speech. Compare Brown v. Li,
No. 17-1939                                                                            Page 4

308 F.3d 939, 947 (9th Cir. 2002) (graduate student’s dishonest curricular speech is
unprotected), with Papish v. Bd. of Curators of Univ. of Mo., 410 U.S. 667, 670 (1973) (college
student’s political cartoon in school newspaper is protected). The problem for
Marmarchi is that he has not pleaded sufficient information about the speech that he
made to University officials before they removed him.

        Marmarchi focuses on his talk with the dean in October 2015. He alleges that he
reported that he would make a “whistleblower complaint” about “fraud” by faculty
members, including Kirlik. But a complaint alleging that the plaintiff suffered adverse
action after reporting unspecified “unlawful” conduct does not state a claim of
retaliation. See EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 781 (7th Cir. 2007). We
explained why in Kyle v. Morton High School, 144 F.3d 448, 454 (7th Cir. 1998). In that case,
we ruled that a public school teacher did not state a First Amendment claim for
retaliation when he alleged only that he was fired for his “political . . . advocacy.” Id. We
reasoned that without any elaboration, the speech that the plaintiff thought was
protected might not be, and because the possibility that it is unprotected cannot be
tested, the complaint should be dismissed. Id. at 455. A related problem is that such an
allegation does not provide defendants with “fair notice of the claim.” Concentra,
496 F.3d at 780, 782 (“An allegation of retaliation for some unspecified act does not
[sufficiently] narrow the realm of possibility . . . .”). Because Marmarchi never specifies
what (if anything) he told the dean about Kirlik’s alleged wrongdoing, one cannot assess
whether his report to her is protected.

        Marmarchi offers two responses but neither is availing. First, he asserts that he
had conversations with two officers from the Offices of Ethics and Equity. But again he
does not say what he discussed in those meetings. Second, he contends that he
elaborated on his accusation against Kirlik in his formal grievance. But Marmarchi filed
this grievance after the department chair notified him of his removal from the program,
so the grievance did not cause the dismissal. See Kyle, 144 F.3d at 454.

       That brings us to Marmarchi’s claim that his dismissal occurred without due
process, but this claim too cannot go forward. Such a claim depends on a contract
between Marmarchi and the University. Charleston v. Bd. of Trs. of Univ. of Ill. at Chicago,
741 F.3d 769, 773 (7th Cir. 2013). But Marmarchi has not alleged any contract terms that
the University violated, thus dooming this claim. Bissessur v. Ind. Univ. Bd. of Trs.,
581 F.3d 599, 603 (7th Cir. 2009) (“A plaintiff may not escape dismissal on a contract
claim . . . by stating that he had a contract with the defendant . . . . What was the
contract?”). Instead Marmarchi argued in the district court that according to the
No. 17-1939                                                                            Page 5

University’s handbook, a dean could have asked a panel of academics to hear his
grievance but chose not to. But this argument is insufficient because this procedure was
discretionary, not a promised entitlement. See id.

       Marmarchi’s remaining claims go nowhere on appeal. First, he has not developed
any argument about employment discrimination or violations of the Family Medical
Leave Act, saying on appeal that the “overarching issue in my case is neither
employment nor discrimination.” Second, we review for abuse of discretion the judge’s
decision not to exercise supplemental jurisdiction over the state-law claims. The “usual
practice in this circuit” is for district courts to dismiss state-law claims when all federal
causes of actions have been dismissed. Hagan v. Quinn, 867 F.3d 816, 829–30 (7th Cir.
2017). Marmarchi offers no reason to depart from that normal course.

        Finally, Marmarchi contends that the judge should not have denied his motions
requesting counsel, but we do not agree. We review a decision not to recruit counsel for
abuse of discretion. See Greeno v. Daley, 414 F.3d 645, 658 (7th Cir. 2005). In reviewing the
decision, this court examines (1) the plaintiff’s attempts to obtain counsel; (2) his ability
to litigate on his own given the complexity of the case; and (3) if the plaintiff is not able,
whether counsel would have made a difference in the outcome. Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007) (en banc). The judge reasoned that Marmarchi failed the first two
prongs because he did not adequately explain his attempts to hire attorneys and he
showed sufficient intellectual capacity to litigate. These conclusions were reasonable
given that he did not attach any letters from law firms declining to represent him and he
articulated many theories of relief. In the end his case faltered not because he made the
wrong legal arguments but rather because he failed to describe adequately the events
about which only he would know the details.

       We thus AFFIRM the judgment of the district court.